Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00498-CR

                                        Alexander E. GARZA,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR8604
                            Honorable Laura Lee Parker, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: September 21, 2022

DISMISSED FOR LACK OF JURISDICTION

           On June 7, 2022, appellant Alexander E. Garza was convicted of aggravated assault against

a public servant, and he filed a pro se notice of appeal challenging the trial court’s judgment. The

clerk’s record contains a copy of the judgment of conviction, but it does not include a motion for

new trial. Because Garza did not file a motion for new trial, his notice of appeal was due by July

7, 2022 or a notice and motion for extension of time was due fifteen days later. See TEX. R. APP.

P. 26.2(a)(1), 26.3. However, the clerk’s record shows Garza’s notice of appeal was postmarked
                                                                                     04-22-00498-CR


on July 26, 2022 and file-stamped on July 28, 2022, and there is nothing in the record indicating

he filed a motion for extension of time. See id. R. 26.3.

       A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Because it appeared the notice of appeal

was untimely, we ordered Garza to show cause in writing by September 14, 2022 why this appeal

should not be dismissed for lack of jurisdiction. See id. Garza’s counsel filed a response

confirming the notice of appeal was untimely. Accordingly, because Garza’s notice of appeal was

untimely, we dismiss this appeal for lack of jurisdiction. See id.; see also Ater v. Eighth Court of

Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal from final felony conviction

may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of

Criminal Procedure). All pending motions are dismissed as moot.


                                                 PER CURIAM

Do Not Publish




                                                -2-